                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

TROY M. HURD,

                    Plaintiff,                           4:16CV3029

         vs.
                                                            ORDER
THE CITY OF LINCOLN, a political
subdivision; et. al;

                    Defendants.


         Upon reassignment to Senior District Judge Laurie Smith Camp, and on
the court’s own motion,


         IT IS ORDERED that the jury trial of this case is set to commence before
Laurie Smith Camp, Senior United States District Judge, in Courtroom 2, Roman
L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00
a.m. on February 5, 2019, or as soon thereafter as the case may be called, for a
duration of nine (9) trial days. Jury selection will be held at the commencement of
trial.


         December 4, 2018.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
